Andrews, Presiding Judge.
In Rice v. Higginbotham, 235 Ga. App. 378 (508 SE2d 736) (1998), we concluded that Rice’s caveat was timely and reversed the judgment of the probate court striking the caveat as untimely. In so ruling, we concluded it was unnecessary to address remaining enumerations of error raised by Rice. Id. at 381. In Higginbotham v. Rice, 271 Ga. 262 (517 SE2d 784) (1999), the Supreme Court concluded the caveat was untimely and reversed the judgment of this Court.
On remittitur from the Supreme Court, we conclude that Rice’s remaining enumerations of error were either decided adversely to Rice by the decision of the Supreme Court or are without merit.
Accordingly, the judgment of the Supreme Court is made the judgment of this Court, and the probate court’s judgment striking Rice’s caveat is affirmed.
*215Decided August 25, 1999
Reconsideration denied September 30, 1999
Stephen F. Carley, for appellant.
Zweifel Law Firm, Gary D. Zweifel, Monica K. Gilroy, Moore, Ingram, Johnson & Steele, Robert D. Ingram, Melissa W. Gilbert, for appellee.

Judgment affirmed.


Ruffin and Ellington, JJ, concur.